COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, Millette and Senior Judge Coleman


JERRY LEE SALYERS
                                                                    MEMORANDUM OPINION *
v.     Record No. 0764-08-3                                             PER CURIAM
                                                                        JULY 22, 2008
MARK FREEMAN ASSOCIATES, INC. AND
 AMERISURE MUTUAL INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Clarence E. Phillips, on brief), for appellant.

                 (S. Vernon Priddy III; Mark M. Caldwell III; Sands Anderson Marks
                 & Miller, P.C., on brief), for appellees.


       Jerry Lee Salyers appeals a decision of the Workers’ Compensation Commission finding

he failed to prove that he has Meniere’s disease as a result of his compensable September 5, 2006

injury by accident. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Salyers v. Mark Freeman Associates, Inc., VWC File No. 230-17-36 (Mar.

12, 2008). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.